1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                        Case No.: 1:18-cv-01295 LJO JLT
11                  Plaintiff,                        ORDER TO HARRIS TRUST & SAVINGS
12          v.                                        BANK TO SHOW CAUSE WHY SANCTIONS
                                                      SHOULD NOT BE IMPOSED FOR ITS
13   10.7 ACRES OF LAND MORE OR LESS                  FAILURE TO RESPOND TO THE
     SITUATED IN KERN COUNTY, et al.,                 COMPLAINT AND TO COMPLY WITH THE
14                                                    COURT’S ORDERS
                    Defendants.
15
16
17          The government initiated this case over a year ago, on September 21, 2018 (Doc. 1) The

18   plaintiff served the summons and complaint on Harris Trust and Savings Bank on November 21,

19   2018 (Doc. 19). Despite this, this defendant has failed to answer the complaint or to disclaim and

20   interest in the property. (Fed.R.Civ.P. 71.1(e)). Likewise, Harris Trust and Savings Bank has not

21   participated in scheduling this case. At the scheduling conference, counsel for Southern California

22   Edison reported he had a couple of conversations with the attorney for Harris Trust and Savings

23   Bank, but this defendant has taken no action in this case.

24          This Court lacks the judicial resources to determine the rights of prospective claimants who

25   have no interest in the property at issue. Thus, the Court ORDERS:

26          1.      No later than November 22, 2019, defendant Harris Trust and Savings Bank

27   SHALL show cause why sanctions, up to and including terminating sanctions, should not be

28   imposed for the defendant’s failure to respond to the complaint and comply with the Court’s orders


                                                       1
1    to participate in scheduling this case (Doc. 8 at 2). Alternatively, Harris Trust and Savings Bank

2    may file a notice disclaiming any interest in the property.

3           2.      The plaintiff SHALL serve this order by first class mail on Harris Trust and

4    Savings Bank no later than November 6, 2019 and file proof of service at the same time.

5
6    IT IS SO ORDERED.

7       Dated:     November 4, 2019                            /s/ Jennifer L. Thurston
8                                                       UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       2
